Motion to dismiss appeal granted, with $10 costs, unless the appellants print the minutes of the inquest and serve and file said minutes as part of the record on appeal; the record on appeal and appellants’ points to be served and filed on or before February 21, 1962, with notice of argument for March 6, 1962, said appeal to be argued or submitted when reached. The appellants are directed to file with this court the original exhibits placed in evidence at the inquest on or before February 28, 1962, The appeal is struck from the February 6, 1962 Non-Enumerated Calendar of this court. Concur■—'McNally, J. P., Stevens, Eager, Steuer and Bastow, JJ.